Per Curiam.
Appeal from a judgment of the Supreme Court granting defendant a divorce, entered May 30, 1984 in Cortland County, upon a decision of the court at Trial Term (Ellison, J.), without a jury.
The judgment in this matrimonial matter was heretofore modified by this court and the matter remitted to Trial Term for a redetermination of child support (107 AD2d 987). In its decision on remittal, issued May 23, 1985, Trial Term awarded child support in the total amount of $180 per week for the parties’ three children, to be reduced $60 per week as each child attains age 21 or becomes emancipated. The order on that decision was entered on June 7, 1985. In reaching that determination, Trial Term considered all of the relevant factors set forth in Domestic Relations Law § 236 (B) (7) and drew reasonable conclusions therefrom. This award is both adequate to maintain the children’s standard of living experienced before dissolution of the marriage and affordable by defendant.
*1092Judgment, as modified by the order entered June 7, 1985, affirmed, without costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.